Citation Nr: 0308210	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness D. W.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from November 1945 to May 1947, and 
from October 1950 to October 1951.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in December 2000 for 
further evidentiary and procedural development, and that the 
action requested in the remand has been accomplished to the 
extent possible.  Therefore, the case is now ready for final 
appellate review.

The Board further notes that in view of the Board's decision 
to grant service connection for the cause of the veteran's 
death under the provisions of 38 C.F.R. § 3.312 (2002), the 
issue of entitlement to compensation under 38 U.S.C.A. § 1318 
(West 2002) has been rendered moot, and is therefore subject 
to dismissal as noted below.

Finally, the Board notes that at the time of the veteran's 
death, there were pending claims seeking service connection 
for arteriosclerotic heart disease, postoperative coronary 
artery bypass, due to tobacco use, chronic obstructive 
pulmonary disease due to tobacco use, and nicotine dependence 
(one year had not yet elapsed following the January 1998 
rating decision that denied entitlement to service connection 
for these disabilities).  Consequently, in light of the fact 
38 U.S.C.A. § 5101(b)(1) (West 2002) explicitly provides that 
"[a] claim by a surviving spouse or child for compensation 
for [DIC] shall also be considered to be a claim for death 
pension and accrued benefits," the Board finds that the 
regional office (RO) should contact the appellant for the 
purpose of determining whether she intends to pursue a claim 
for service connection for arteriosclerotic heart disease, 
postoperative coronary artery bypass, due to tobacco use, 
chronic obstructive pulmonary disease due to tobacco use, and 
nicotine dependence for accrued benefits purposes.


FINDINGS OF FACT

1.  The record reflects that the veteran died in April 1998, 
and that at the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), rated as 
100 percent disabling, and for residuals of puncture wound of 
the right palm, rated as noncompensable.

2.  The death certificate lists sepsis as the immediate cause 
of the veteran's death, and an amended death certificate 
lists congestive heart failure (CHF) as the immediate cause 
of death, with sepsis as the underlying cause.

3.  While one VA medical opinion opines that service-
connected PTSD did not cause or contribute to the veteran's 
death, another VA opinion opines that PTSD materially 
contributed to cause his death.

4.  The medical evidence is sufficient to establish that 
service-connected PTSD contributed materially to cause the 
veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's service-connected PTSD contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. § 1310, 5107(b) (West 2002).

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to compensation under 
38 U.S.C.A. § 1318, as the Board decision's to grant service 
connection for the cause of the veteran's death under the 
provisions of 38 C.F.R. § 3.312 resolves this issue; despite 
this, the Board is still required to provide reasons and 
bases for its determination.  ZP v. Brown, 8 Vet. App. 303 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
record contains two medical opinions addressing the cause of 
the veteran's death, and the appellant has been advised in 
the Board's December 2000 remand and correspondence from the 
RO in April 2001 of the type of evidence appellant needed to 
provide in support of her claims.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  There is also no indication that there 
are any outstanding pertinent records or documents that have 
not already been obtained or that have not been adequately 
addressed in documents contained in the claims folder, and 
the appellant has been furnished with the applicable law and 
regulations.  Finally, since the Board has determined that 
the appellant is entitlement to the grant of service 
connection for the cause of the veteran's death, any failure 
to notify or develop the claims cannot be considered 
prejudicial to the appellant.  Accordingly, the Board finds 
that further notice and/or development of this matter is not 
required under the VCAA.  


I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
the veteran's death.  38 C.F.R. § 3.312(a) (2002).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2002).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2002).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2002).  

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2002).  "There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(4) (2002).

The record reflects that the veteran died in April 1998, and 
that at the time of his death, the veteran was service 
connected for PTSD, rated as 100 percent disabling, and for 
residuals of puncture wound of the right palm, rated as 
noncompensable.

The record also reflects that the death certificate lists 
sepsis as the immediate cause of the veteran's death, and 
that an amended death certificate lists CHF as the immediate 
cause of death, with sepsis as the underlying cause.

The key issue in the case is whether the veteran's service 
connected PTSD was in any way responsible for his death.

As noted above, the amended death certificate states that CHF 
was the immediate cause of the veteran's death and sepsis was 
an underlying cause.  

The Board sought an opinion from a VA physician.  In the 
April 2001 medical opinion, the VA physician indicated that 
it appeared that the exact cause of death was complications 
from diabetes mellitus with severe wound infection and 
probable sepsis, and that it was not as likely at all that 
the veteran's service-connected PTSD caused, contributed to, 
or aggravated the reported medical cause of the veteran's 
death.  

However, the claims folder also contains a May 2001 letter 
from VA psychiatrist, Dr. J., that reflects her review of the 
veteran's clinical record regarding combat-related PTSD, and 
opinion that it was likely that the veteran's 100 percent 
rated service-disability materially contributed to his cause 
of death.  

Therefore, on review of the evidence, there is one competent 
medical opinion that indicates that the veteran's service-
connected PTSD did not contribute to the cause of the 
veteran's death, and one competent medial opinion that 
unequivocally indicates that it did.  Thus, as the evidence 
is in equipoise, the Board finds that it must give the 
appellant the benefit of the doubt, and that the grant of 
service connection for the cause of the veteran's death is 
therefore warranted.  


II.  Entitlement to VA DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002)

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (2002).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).

Earlier in this decision the Board granted entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 C.F.R. § 3.312 (2002). 

The above determination in essence has rendered moot the 
remaining issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1318.  However, as noted 
previously in this decision, the Board must provide reasons 
and bases to support this disposition.

In essence, with the grant of service connection for cause of 
the veteran's death under the provisions of 38 C.F.R. 
§ 3.312, the appellant is now entitled to the receipt of the 
same benefits to which she would be entitled pursuant to 
38 U.S.C.A. § 1318.  The record contains no indication that a 
favorable action under 38 U.S.C.A. § 1318 would establish 
basic entitlement superior to the basic entitlement arising 
by virtue of the favorable grant under 38 C.F.R. § 3.312 as 
to any other benefit provided by law.

Having resolved the veteran's claim in her favor under the 
provisions of 38 C.F.R. § 3.312, there is no longer a 
question or controversy remaining with respect to entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1318.  
No greater benefit could be provided, nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101 (2002).













ORDER

The claim for service connection for cause of the veteran's 
death is granted.

The appeal for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) is dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

